DETAILED ACTION
Claims 1-14, 18, 22-25, 27, 29-35, 37-38, 44, and 46 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The claim term, "CD19-directed genetically modified autologous T-cell immunotherapy" is defined in the specification as meaning, "a suspension of CAR-positive T-cells,” (page 24, paragraph [169]). This definition supports the use of prior art references below that describe CAR-positive T cells.
Claim Objections
Applicant is advised that should claim 31 be found allowable, claim 44 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 14, 24, and 30 are  rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO2014134165.
	WO2014134165 discloses a method of treating B-cell lymphoma or leukemia in a human subject by administering immunoresponsive cells (page 2, lines 32-33, page 3, lines 1-6, page 10, lines 12-32, and page 28, lines 25-26). The ‘165 application also discloses the immunoresponsive cells are T cells having a 4-1BB ligand and an antigen recognizing receptor that is a chimeric antigen receptor (CAR) that can bind CD19 as in instant claim 1 (page 2, lines 10-16, and page 9, lines 17-18). The ‘165 application also discloses that the T cells are autologous and can be modified ex vivo as in instant claims 2-3 (page 42, lines 19-23), and that the modification can be carried out via viral transduction as in instant claim 4 (page 40, lines 30-34, and page 41, lines 1-5). The ‘165 application also discloses a chimeric antigen receptor (CAR) comprised of a single chain variable fragment (ScFv) linked to CD28 and CD3-zeta co-stimulatory domains as in instant claim 5 (Figure 1). The ‘165 application also discloses the 4-1BB ligand as being a ScFv which is an antigen binding molecule as is recited in instant claim 7 (page 2, lines 10-16). The ‘165 application also discloses a B cell lymphoma or leukemia as being acute lymphocytic leukemia as in instant claim 14 (page 10, lines 12-32). The ‘165 application also discloses the T cell having the CAR and the 4-1BB agonist within the same cell and, therefore, administered simultaneously as in instant claim 24 (Figure 1). The ‘165 application also discloses suitable subjects for treatment having been treated prior with chemotherapy as in instant claim 30 (page 50, lines 27-30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014134165 in view of Pfizer (2016) as evidenced by WO2012032433.
WO2014134165 discloses a method of treating B-cell lymphoma or leukemia in a human subject by administering immunoresponsive cells (page 2, lines 32-33, page 3, lines 1-6, page 10, lines 12-32, and page 28, lines 25-26). The reference further discloses the immunoresponsive cells are T cells having an antigen recognizing receptor that binds CD19 and a 4-1BB ligand (page 2, lines 10-16, and page 9, lines 17-18). The ‘165 reference does not disclose the 4-1BB ligand being a fully human monoclonal antibody or Utomilumab. The Pfizer reference discloses Utomilumab as a fully human monoclonal antibody that selectively binds to 4-1BB to increase the number of T cells, thereby accelerating the immune response to attack and kill cancer cells (page 5, first paragraph). Utomilumab is an isolated antibody, or antigen-binding portion thereof, comprising three CDRs of a VH region amino acid sequence as set forth in SEQ ID NO: 1 of the instant application and three CDRs of a VL region amino acid sequence set forth in SEQ ID NO: 3 of the instant application as recited in instant claim 8. Utomilumab is also an antibody comprising SEQ ID NOs: 5-10 of the instant application as recited in instant claim 9. Utomilumab is also a 4-1BB agonist comprising a VH region amino acid sequence as set forth in SEQ ID NO: 1 of the instant application and a VL region amino acid sequence set forth in SEQ ID NO: 3 of the instant application as recited in instant claim 11. Utomilumab is also a 4-1BB agonist comprising a heavy chain amino acid sequence as set forth in SEQ ID NO:2 and a light chain amino acid sequence as set forth in SEQ ID NO: 4 of the instant application as recited in instant claim 12.
Alignment of SEQ ID NO: 2 to WO2012032433:

    PNG
    media_image1.png
    682
    667
    media_image1.png
    Greyscale





Alignment of SEQ ID NO: 4 to WO2012032433

    PNG
    media_image2.png
    385
    658
    media_image2.png
    Greyscale

Further, as SEQ ID NO: 1 and 5-7 are all within SEQ ID NO:2, and SEQ ID NO: 3 and 8-10 are all within SEQ ID NO: 4, the alignments above are sufficient to cover all of the instantly disclosed and claimed SEQ ID numbers. Therefore, it would have been prima facie obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine the fully human monoclonal antibody, Utomilumab, from the Pfizer reference with the anti-CD19 T cells of WO2014134165 to accelerate the immune response to attack and kill cancer cells.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO2014134165 in view of Neelapu et al. (2017).
WO2014134165 discloses a method of treating B-cell lymphoma or leukemia in a human subject by administering immunoresponsive cells (page 2, lines 32-33, page 3, lines 1-6, page 10, lines 12-32, and page 28, lines 25-26). The reference further discloses the immunoresponsive cells are T cells having an antigen recognizing receptor that binds CD19 (page 9, lines 17-18). The ‘165 reference does not disclose the use of Axicabtagene Ciloleucel. Neelapu et al. discloses Axicabtagene Ciloleucel as an autologous anti-CD19 CAR T-cell therapy that shows efficacy in treating patients with lymphoma (page 1, first paragraph). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the method of treating lymphoma or leukemia of the ‘165 reference with Axicabtagene ciloleucel from Neelapu et al. to produce a treatment with increased efficacy.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO2014134165 in view of Turtle et al. (2016).
WO2014134165 discloses a method of treating B-cell lymphoma or leukemia in a human subject by administering immunoresponsive cells (page 2, lines 32-33, page 3, lines 1-6, page 10, lines 12-32, and page 28, lines 25-26). The ‘165 reference further discloses the immunoresponsive cells are T cells having an antigen recognizing receptor that binds CD19 and a 4-1BB ligand (page 2, lines 10-16, and page 9, lines 17-18). The ‘165 reference does not disclose the T-cell immunotherapy as administered to the patient by intravenous infusion at a dose between about 1 x 10^6 and about 2 x 10^6 CAR-positive viable T-cells per kg body weight. Turtle et al. discloses CAR T-cells administered to patients at a dose of 2 x 10^6 cells per kg body weight (Table 1, page 10, first full paragraph) having increased persistence when compared to CAR T-cells administered at other doses (Fig. 3(A and B)). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the CAR T-cell dose of Turtle et al. with the method of treating lymphoma or leukemia of the ‘165 reference to increase CAR T-cell persistence post-infusion.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014134165 in view of Yoo et al. (2016).
WO2014134165 discloses a method of treating B-cell lymphoma or leukemia in a human subject by administering immunoresponsive cells (page 2, lines 32-33, page 3, lines 1-6, page 10, lines 12-32, and page 28, lines 25-26). The ‘165 reference further discloses the immunoresponsive cells are T cells having an antigen recognizing receptor that binds CD19 and a 4-1BB ligand (page 2, lines 10-16, and page 9, lines 17-18). The ‘165 reference does not disclose the 4-1BB ligand administered at a dose ranging from about 1mg to about 200mg or at a dose of about 1 mg, about 10mg, about 30mg, about 100mg, or about 200mg. Yoo et al. discloses an anti-4-1BB antibody administered at a dose of 5mg/kg and 10mg/kg increases the absolute number of CD4+ T cells (Fig. 5). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the method of treating lymphoma or leukemia of WO2014134165 with the dosages of Yoo et al. to achieve an increase in the number of CD4+ T cells.
Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014134165 in view of Mardiana et al. (2017) (of record).
WO2014134165 discloses a method of treating B-cell lymphoma or leukemia in a human subject by administering immunoresponsive cells (page 2, lines 32-33, page 3, lines 1-6, page 10, lines 12-32, and page 28, lines 25-26). The reference further discloses the immunoresponsive cells are T cells having an antigen recognizing receptor that binds CD19 and a 4-1BB ligand (page 2, lines 10-16, and page 9, lines 17-18). The ‘165 reference does not disclose a specific order of administration for the 4-1BB ligand and the T cell having an antigen recognizing receptor. Mardiana et al. discloses a method of treating cancer by  administering an anti-4-1BB monoclonal antibody after administering CAR T cells (page 1298, paragraph 1, fourth sentence). The Mardiana reference further discloses that the administration of an anti-4-1BB monoclonal antibody after administration of CAR T cells increases the function of tumor-infiltrating CAR T cells in the treatment of cancer (page 1301, last partial paragraph) as evident by increased antigen-specific interferon gamma secretion (Figure 3). Further, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results,” (MPEP 2144.04 section IV. subsection C.). Therefore, a person having ordinary skill in the art, before the effective filing date of the claimed invention, could have combined the method of treating lymphoma or leukemia of WO2014134165 with the method of administering an anti-4-1BB monoclonal antibody after administration of CAR T cells of Mardiana et al. to provide increased function of tumor-infiltrating CAR T cells in the treatment of cancer and it would have been prima facie obvious to reverse the order of administration.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over WO2014134165 in view of US20120237498.
WO2014134165 discloses a method of treating B-cell lymphoma or leukemia in a human subject by administering immunoresponsive cells (page 2, lines 32-33, page 3, lines 1-6, page 10, lines 12-32, and page 28, lines 25-26). The reference further discloses the immunoresponsive cells are T cells having an antigen recognizing receptor that binds CD19 and a 4-1BB ligand (page 2, lines 10-16, and page 9, lines 17-18). The ‘165 reference does not disclose the 4-1BB ligand administered about every 4 weeks. US20120237498 discloses typical dosage regimens for a 4-1BB antibody including administration every four weeks (page 18, [0202]) and discloses that 4-1BB antibodies administered according to the cited dosage regimens induce leukocyte expansion (page 25,[0287]). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to administer 4-1BB antibodies every four weeks according to US20120237498 in the method of treating lymphoma or leukemia of WO2014134165 to induce leukocyte expansion.
Claims 31-32, 37-38, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014134165 in view of Turtle et al. (2016).
WO2014134165 discloses a method of treating B-cell lymphoma or leukemia in a human subject by administering immunoresponsive cells (page 2, lines 32-33, page 3, lines 1-6, page 10, lines 12-32, and page 28, lines 25-26). The reference further discloses the immunoresponsive cells are T cells having an antigen recognizing receptor that binds CD19 and a 4-1BB ligand (page 2, lines 10-16, and page 9, lines 17-18). The ‘165 reference does not disclose monitoring the human subject for signs and symptoms of an adverse reaction wherein the adverse reaction is cytokine release syndrome (CRS) as in instant claims 31-32, and 44. The ‘165 reference also does not disclose monitoring the human subject's serum for cytokine levels including IL-6 as in instant claims 37-38. Turtle et al. discloses monitoring human subjects after administration of anti-CD19 CAR T-cells for signs of an adverse reaction, cytokine release syndrome, including fever (page 5, last partial paragraph) and monitoring the serum of a human subject treated with anti-CD19 CAR T-cells for IL-6 levels (page 7, last partial paragraph). Turtle et al. also discloses that monitoring human subjects following CAR T-cell treatment as described helps identify patients at the highest risk of subsequent toxicity who might benefit from early intervention (page 8, first partial paragraph). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the method of treating lymphoma or leukemia of WO2014134165 with the step of monitoring the patient for fever and IL-6 levels of Turtle et al. to identify patients at a high risk of subsequent toxicity.
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014134165 in view of Turtle et al. (2016).
WO2014134165 discloses a method of treating B-cell lymphoma or leukemia in a human subject by administering immunoresponsive cells (page 2, lines 32-33, page 3, lines 1-6, page 10, lines 12-32, and page 28, lines 25-26). The reference further discloses the immunoresponsive cells are T cells having an antigen recognizing receptor that binds CD19 and a 4-1BB ligand (page 2, lines 10-16, and page 9, lines 17-18). The ‘165 reference does not disclose monitoring the human subject for changes in markers of phenotype and activation of patient PBMCs wherein the markers comprise a cytotoxic T-cell marker, wherein the markers are monitored by a panel comprising an antibody to CD8. Turtle et al. discloses the use of a flow cytometry assay that necessarily uses an antibody against CD8 to monitor cytotoxic T-cell levels after treatment with anti-CD19 CAR T-cells (page 10, third full paragraph, Fig. 3 B). Turtle et al. further discloses monitoring cytotoxic T-cells post CAR T-cell infusion helps elucidate relationships between CAR T-cell dose and in vivo expansion (page 4, second full paragraph). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the method of treating lymphoma or leukemia of WO2014134165 with the step of monitoring cytotoxic T-cell levels with an antibody against CD8 of Turtle et al. to help elucidate the appropriate dose to attain optimal in vivo expansion.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Neelapu et al. (2017) in view of Mardiana et al. (2017).
Neelapu et al. discloses a method of treating refractory large B-cell lymphoma by administering anti-CD19 CAR T-cells (page 1, Methods paragraph) and monitoring patient serum after treatment for cytokine levels (page 3, End points and assessments paragraph). Neelapu et al. does not disclose the use of a 4-1BB agonist. Mardiana et al. discloses the use of an anti-4-1BB antibody in conjunction with CAR T-cell therapy (page 1, first paragraph). Mardiana et al. further discloses that the use of anti-4-1BB antibodies alongside CAR T-cell therapy led to enhanced CAR T-cell function and reduced frequency of host immunosuppressive cells (page 2, last paragraph of introduction). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the method of treating refractory large B-cell lymphoma of Neelapu et al. with the anti-4-1BB agonist of Mardiana et al. to enhance CAR T-cell function and reduce frequency of host immunosuppressive cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN THOMAS TINSLEY whose telephone number is (571)272-8630. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on (571)270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN THOMAS TINSLEY/           Examiner, Art Unit 4171                                                                                                                                                                                             
/CHRISTOPHER M BABIC/           Supervisory Patent Examiner, Art Unit 1633                                                                                                                                                                                             
/BRATISLAV STANKOVIC/           Supervisory Patent Examiner Trainer, Art Unit 4151